id office uilc cca_2010110309121437 ---------- number release date from ------------------- sent wednesday november am to ------------------- cc subject re question for an s_corporation the person signing the poa would have to be a corporate officer being a stockholder does not give a person authority to act on behalf of the corporate entity since a corporate officer must sign the return you can probably use the officer that actually signed the form_1120s sec_6062 provides that the signature on the return is prima facie evidence that the signing person is authorized you can also use any other factual evidence including a notarized statement as to who the corporate officers are
